          Case 2:18-cv-00647-GMN-EJY Document 136 Filed 09/30/20 Page 1 of 3




1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     ADRIAN JOHNSON,                                   )
4                                                      )
                          Plaintiff,                   )      Case No.: 2:18-cv-00647-GMN-EJY
5
           vs.                                         )
6                                                      )                  ORDER
     SGT D. HOLMS, et al.                              )
7                                                      )
                          Defendants.                  ))
8
                                                       )
9

10          Pending before the Court is Plaintiff Adrian Johnson’s (“Plaintiff”) Motion for Default
11   Judgment, (ECF No. 44). Defendant Michael Murphy (“Murphy”) filed a Response, (ECF No.
12   45), and Plaintiff filed a Reply, (ECF No. 46).
13          Also pending before the Court is Plaintiff’s Motion to Consolidate Cases, (ECF No. 48).
14          For the reasons discussed below, the Court DENIES the Motions.
15          A. Motion for Default Judgment
16          Plaintiff seeks entry of default against Murphy, alleging that Murphy untimely filed his
17   Answer. (See Mot. Default J. 1:15–28, ECF No. 44). Murphy argues that granting default
18   would be improper because he has appeared in this case, and his Answer, (ECF No. 42), was
19   timely filed. (Resp. Mot. Default J. 1:19–2:1, ECF No. 45). The Court agrees.
20          Obtaining a default judgment is a two-step process governed by Rule 55 of the Federal
21   Rules of Civil Procedure. Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). First, the
22   moving party must seek an entry of default from the clerk of court. Fed. R. Civ. P. 55(a). If the
23   clerk grants default against a party who has made an appearance to defend himself in the action,
24   the clerk’s entry of default is “void ab initio.” Franchise Holding II, LLC v. Huntington Rests.
25   Grp., Inc., 375 F.3d 922, 927 (9th Cir. 2004) (citation omitted). Once the clerk of court enters


                                                Page 1 of 3
          Case 2:18-cv-00647-GMN-EJY Document 136 Filed 09/30/20 Page 2 of 3




1    default, a party must separately seek entry of default judgment from the court in accordance
2    with Rule 55(b).
3           Here, Plaintiff has not first obtained clerk’s entry of default as required. Even if Plaintiff
4    had obtained clerk’s entry of default, the default would be void because Murphy has appeared
5    in the action and filed an Answer to the Complaint. (See Answer, ECF No. 42). The Answer is
6    timely because it was filed within twenty-one days from service of the Complaint. (See id.)
7    (dated January 23, 2020); (Order, ECF No. 37) (providing Murphy twenty-one days from
8    January 2, 2020 to file a responsive pleading). Accordingly, the Court DENIES Plaintiff’s
9    Motion for Default Judgment.
10          B. Motion to Consolidate
11          Plaintiff asks the Court to consolidate this case with Johnson v. Berndt, et al., Case No.
12   2:20-cv-00150-JAD-EJY, arguing that the cases are related. (Mot. Consolidate 1:15–2:14, ECF
13   No. 48). In the alternative, Plaintiff requests that the Court waive the filing fee in his new case.
14   (Id. 2:14).
15          Under Federal Rule of Civil Procedure 42(a)(2), the Court may, in its discretion,
16   consolidate actions involving common questions of law or fact. Here, the cases do not involve
17   common questions of fact because the Complaints allege claims relating to different incidents
18   and share none of the same defendants. (Compare Am. Compl., ECF No. 9); (with Compl.,
19   2:20-cv-00150-JAD-EJY, Ex. 1 to Mot. Leave Proceed in forma pauperis, ECF No. 1-1). The
20   cases may involve similar questions of law because Plaintiff asserts claims arising under the
21   same constitutional amendments. (See id.). However, the Court declines to exercise its
22   discretion to consolidate the cases because the Court finds that consolidation would not aid in
23   the efficient and economical resolution of the disputes. The Court also does not find cause to
24   waive the filing fee, as Plaintiff has a pending Application for Leave to Proceed in forma
25   pauperis in the other case. (See IFP Application, 2:20-cv-00150-JAD-EJY, ECF No. 7).


                                                 Page 2 of 3
        Case 2:18-cv-00647-GMN-EJY Document 136 Filed 09/30/20 Page 3 of 3




1        Accordingly,
2        IT IS HEREBY ORDERED that the Motion for Default Judgment, (ECF No. 44), is
3    DENIED.
4        IT IS FURTHER ORDERED that the Motion to Consolidate Cases, (ECF No. 48), is
5    DENIED.
6         Dated this ___
                     30 day of September, 2020.

7

8

9
                                            ___________________________________
10
                                            Gloria M. Navarro, District Judge
                                            United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                          Page 3 of 3
